DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Response to Election/Restriction filed 8/2/2022 in which claims 19 and 20 were cancelled and claims 21 and 22 were added. Claims 1-18 and 21-22 are pending and presented for examination.
Election/Restrictions
Applicant’s election of Group I (claims 1-18 and 21-22) in the reply filed on 8/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
Examiner notes that the Foreign References and Non-Patent Literature Documents cited in the IDS filed 5/26/2021 can be found in the IFW of the parent case (Serial No. 16/573,459).
Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2, "a first" should be amended to read -the first-.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in line 3, "the first" should be amended to read -a first-.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, and 9 of U.S. Patent No. 10,950,546. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1: instant claim 1 is taught in its entirety by claim 1 of U.S. Patent 10,950,546.
As to claim 2: instant claim 2 is taught in its entirety by claim 2 of U.S. Patent 10,950,546.
As to claim 3: instant claim 3 is taught in its entirety by claim 3 of U.S. Patent 10,950,546.
As to claim 4: instant claim 4 is taught in its entirety by claim 4 of U.S. Patent 10,950,546.
As to claim 5: instant claim 5 is taught in its entirety by claim 6 of U.S. Patent 10,950,546.
As to claim 9: instant claim 9 is taught in its entirety by claim 9 of U.S. Patent 10,950,546.
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-11, 13-18, and 21-22 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
1)	As to claim 10: the closest prior art, Beyne et al (US 2018/0145030 and Beyne hereinafter), discloses a semiconductor device (Fig. 2), the semiconductor device comprising: a substrate (6; [0047]); and a front side circuit (comprising 5, 7, 8, 9, 16, and 17; [0046]-[0047]) disposed over a front surface of the substrate, a front side insulating layer (7) being disposed over the front surface, wherein: the front side circuit includes: a plurality of buried power supply wirings (8 and 9) embedded in the first front side insulating layer and extending in a first direction, the plurality of buried power supply wirings including a first buried power supply wiring (8), a third buried power supply wiring (9). Beyne fails to expressly disclose a pair of second buried power supply wirings sandwiching the first buried power supply wiring, and a pair of fourth buried power supply wirings sandwiching the third buried power supply wiring; and a power switch configured to electrically connect and disconnect the first buried power supply wiring and the pair of second buried power supply wirings, the pair of second buried power supply wirings are separated from the pair of fourth buried power supply wirings, respectively, and the first buried power supply wiring and the third buried power supply wirings form one continuously extending wiring.
2)	As to claim 21: the closest prior art, Beyne, discloses a semiconductor device (Fig. 2) including comprising: a substrate (6; [0047]); a front side circuit (comprising 5, 7, 8, 9, 16, and 17;[0046]-[0047]) disposed over a front surface of the substrate; and a backside power delivery circuit (18 and 19; [0047]) disposed over a back surface of the substrate and including a back side power supply wiring (19; [0050]), wherein: the front side circuit includes: a first fin structure (5) comprising a source region (2; [0047]) and a drain region (2); a gate structure (1; [0046]) disposed over the first fin structure; a buried power supply wiring (9; [0050]). Beyne fails to expressly disclose a conductive connection pattern connecting one of the source region or the drain region to the buried power supply line, and the buried power supply wiring is connected to the back side power supply wiring by a through-silicon via (TSV) passing through the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813